IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-64,037-01 AND
WR-64,037-02


DAVID WILSON BECERRIL, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATIONS FOR WRITS OF MANDAMUS
CAUSE NOS. 759952-A AND 1001688-A FROM HARRIS COUNTY


 Per curiam.

O R D E R

 These are original applications for writs of mandamus.  Relator contends that he filed two
applications for writs of habeas corpus with the Harris County District Clerk.  He alleges that more
than thirty-five days have elapsed since the filings but that the applications have not been forwarded
to the Court of Criminal Appeals.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motions for leave to file the instant actions.  The Respondent, District Clerk of Harris
County, is ordered to file with this Court within thirty days a response by submitting the record on
such habeas corpus application, or a copy of a timely filed order designating issues to be
investigated, McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992), or a statement
indicating the nature of any application filed by Relator that was not filed pursuant to Article 11.07,
Section 3 of the Texas Code of Criminal Procedure, or that no application by Relator has been filed. 
These applications for writs of mandamus are held in abeyance pending compliance with this order.

DELIVERED: February 22, 2006
DO NOT PUBLISH



APPLICANT	DAVID WILSON BECERRIL	APPLICATION NO. 64,037-01

 

APPLICATION FOR WRIT OF MANDAMUS


ACTION TAKEN

MOTION FOR LEAVE TO FILE HELD IN ABEYANCE AND RESPONDENT ORDERED
TO FILE AN ANSWER WITHIN 30 DAYS.



______________________________________________________________
JUDGE								DATE


 


APPLICANT	DAVID WILSON BECERRIL	APPLICATION NO. 64,037-02

 

APPLICATION FOR WRIT OF MANDAMUS


ACTION TAKEN

MOTION FOR LEAVE TO FILE HELD IN ABEYANCE AND RESPONDENT ORDERED
TO FILE AN ANSWER WITHIN 30 DAYS.



______________________________________________________________
JUDGE								DATE